Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 1 of 28




                    EXHIBIT 5
                 Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 2 of 28




Office 365 ProPlus Pitch Deck Overview
Last Updated: January, 2018

Office 365 ProPlus is the most secure suite of Office cloud productivity apps, offering the broadest and deepest set of capabilities across all your
devices, including rich, intelligent services that assist in content creation, analysis, scheduling, and communications, with immediate access to
documents in the cloud.

This presentation is intended to provide an overview of the breadth of value that Office 365 ProPlus offers. The ‘Office 365 ProPlus Pitch Deck
presentation is our hero story for the Office apps.

This presentation focuses on product truths and customer-driven business scenarios and includes supplemental material that highlights the
growing innovation gap between Office 365 ProPlus and legacy clients and the interdependency of Office 365 ProPlus with other Office 365
services. Please note, there is an extensive appendix of materials that can be used to support the core product pitch.

We suggest using the core pitch portion of the deck either in its entirety as part of a 45-60 minute session or customizing elements of it for a more
specific presentation.

 Presentation                                  45-60 mins

 Open Discussion                               10 mins
        Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 3 of 28




Slide                               Notes

                                    Guidance: This is a hidden slide, not to be shown to customers. This slide will provide
                                    guidance on who the target of the presentation is, desired outcomes, how to present the
                                    deck, usage and contact info, and more.

                                    Talk track: N/a




                                    Guidance: Title slide. Introduce yourself, set the agenda, etc.

                                    Talk track: N/a




                                    Guidance: The goal of this slide is to make the case that employee engagement is
                                    imperative for a thriving workplace and that technology is a critical component of
                                    engaging employees. This slide is supported by compelling data points and industry
                                    research.

                                    Talk track: I’d like to start off by looking at technology’s role in the modern workplace
                                    and how said technology can be critically important to the well-being of your workforce.

                                    There has been a lot of research conducted around the topic of employee engagement
                                    and satisfaction in the workplace and one of the key takeaways folks are finding is that
                                    technology is a crucial component of overall satisfaction. A recent study by Staples
                                    found that 75% of American workers say their employers don’t give them access to the
                                    latest technology to do their job efficiently1. Another study suggested that 2 in 5
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 4 of 28




                            employees state they would quit their jobs over poor workplace technology2. Taken
                            together, these are staggering statistics that highlight the value workers are placing on
                            the technology available to them and the role it plays in their job satisfaction and
                            engagement.

                            Having more highly engaged teams also pays off in the long run. Gallup suggests that
                            teams with high employee engagement rates are 21% more productive and have 28%
                            less internal theft than those with low engagement3. Additionally, highly engaged
                            business units result in 21% greater profitability according to Gallup4.

                            Gallup also estimates that actively disengaged employees cost the U.S. $483 billion to
                            $605 billion each year in lost productivity10.

                            At the end of the day, the research paints a pretty clear picture that effective
                            technologies are a major component of employee engagement. And employee
                            engagement is key driver of productivity and profitability.

                            Additional notes:

                            Supporting data points:
                               1. 75% of American workers say their employers don’t give them access to the
                                   latest technology to do their job efficiently
                               2. 2 in 5 employees state they would quit their jobs over poor workplace
                                   technology
                               3. Teams with high employee engagement rates are 21% more productive and
                                   have 28% less internal theft than those with low engagement
                               4. Highly engaged business units result in 21% greater profitability
                               5. Employees who believe their workplace effectively uses mobile tech are more
                                   creative, satisfied, and productive at work
                               6. Employees who spend 60% to 80% of their time working remotely are likely to
                                   have the highest workplace engagement
                               7. Employee retention will increase 10% by 2020 in organizations that have a
                                   “choose your own work style” culture
                               8. Productivity improves by 20-25% in organizations with connected employees
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 5 of 28




                               9.   Employees who are engaged are 27% more likely to report “excellent”
                                    performance
                               10. Gallup estimates that actively disengaged employees cost the U.S. $483 billion
                                    to $605 billion each year in lost productivity
                            Sources:
                               1. The Staples Business Advantage Workplace Index 2016: Measuring Workplace
                                    Trends and Work Culture; https://go.staplesadvantage.com/workplaceindex2016
                               2. US Future-Ready Workforce Study, 2016
                               3. Gallup, Managing Employee Risk Requires a Culture of Compliance, 2016;
                                    http://www.gallup.com/businessjournal/190352/managing-employee-risk-
                                    requires-culture-compliance.aspx
                               4. Gallup, State of the American Workplace, 2017;
                                    http://news.gallup.com/reports/199961/7.aspx#aspnetForm
                               5. The Economist: Intelligence Unit; http://www.arubanetworks.com/pdf-
                                    viewer/?q=/assets/EIUStudy.pdf
                               6. Gallup, 2017; http://news.gallup.com/businessjournal/206180/engaged-remote-
                                    workforce.aspx
                               7. Gartner Predicts 2017: Boosting Business Results Through Personal Choice in the
                                    Digital Workplace; https://www.gartner.com/doc/3512517/predicts--boosting-
                                    business-results
                               8. McKinsey, the social economy: Unlocking value and productivity through social
                                    technologies; https://www.mckinsey.com/industries/high-tech/our-insights/the-
                                    social-economy
                               9. Gallup, Well-Being Enhances Benefits of Employee Engagement, 2015;
                                    http://news.gallup.com/businessjournal/186386/enhances-benefits-employee-
                                    engagement.aspx
                               10. Gallup, State of the American Workplace, 2017;
                                    http://news.gallup.com/reports/199961/7.aspx#aspnetForm
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 6 of 28




                            Guidance: This is the Microsoft 365 for Enterprise “hero” slide for Office 365 ProPlus.
                            The purpose of this slide is to ground the audience in the strategic direction of Microsoft
                            as a company. With Microsoft 365, organizations can truly attain a secure and productive
                            enterprise. This slide will also help the audience orient themselves as to where Office 365
                            ProPlus fits into the broader Microsoft SKU strategy.

                            Talk track: Introducing Microsoft 365 for Enterprise, your comprehensive solution for a
                            secure and productive organization. Microsoft 365 helps solve the employee
                            engagement challenges surfaced earlier while also providing the mobility and security
                            solutions that organizations like yours need in this modern age of cybersecurity threats
                            and mobile workforces.

                            While Microsoft 365 provides a lot of value through Windows 10 and Enterprise Mobility
                            + Security services our focus today is on Office 365, specifically ProPlus, and how this
                            productivity software unlocks creativity, is built for teamwork, is integrated for simplicity,
                            and provides intelligent security. Those four concepts make up the core promises of
                            Microsoft 365 as a whole and ProPlus plays a special role in bringing that value to life.


                            Guidance: This slide provides a 10,000 foot view of the ProPlus suite of products and
                            services. The main intention here is to level-set with the audience what we are
                            specifically talking about when we say “ProPlus”. This slide will also help you quickly
                            articulate the value of ProPlus at a high-level.

                            Talk track: So I want to hone in on the main topic of today’s conversation and that is
                            ProPlus. When people think of Office traditionally, they are thinking of the apps that
                            comprise the ProPlus suite: Outlook, Word, PowerPoint, Excel, and so on. While the
                            broader Office 365 Enterprise SKUs (E3, and E5) contain ProPlus, they also provide
                            additional services such as SharePoint, Exchange, Teams, Yammer, and more. Our focus
                            here is on the ProPlus specific value proposition and why it may be a better option than
                            a traditional perpetual client license model. (And also why it is better than any other
                            competitor software on the market!) But we will explore that topic in more detail in later
                            slides.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 7 of 28




                            To give a quick summary, ProPlus contains all the desktop apps your people know, love,
                            and have likely been using for many years.

                            [note to speaker – pick ~2 of each category to reference, don’t read all apps/services]

                                •   Outlook – our signature email application that helps you communicate
                                •   Word – the world’s universal word processor and document creator
                                •   Excel – the favored spreadsheet app
                                •   PowerPoint – the de-facto standard in presentation software
                                •   OneNote – the most prominent note taking tool
                                •   Access – an easy way to create lightweight database apps
                                •   Publisher – a better way to work with pictures
                                •   OneDrive – a file hosting service for anywhere access to your info
                                •   Skype for Business – software to help connect people through IM, phone, and
                                    video calls

                            But ProPlus SKUs also come with a number of additional benefits, many of which are
                            unavailable in Professional Plus—the perpetual license version. These benefits include:

                                •   5 PC installs—This means each employee can activate Office on a broad range
                                    of PC devices with access to all shared files and data that is tied to their own
                                    account
                                •   5 tablets and 5 phones—Employees can also put Office on their tablets and
                                    mobile devices so they can have access to their apps and info from anywhere
                                •   Online versions—Your people will also get access to robust online versions of
                                    their office apps so they can get work done on any device, regardless of whether
                                    Office is installed, anywhere they have an internet connection
                                •   1 TB cloud storage—Because ProPlus comes with OneDrive, your people don’t
                                    need to worry about running out of space on their local machines—there is
                                    ample room in the cloud for all their files
                                •   Up to date—This is a major advantage over perpetual licenses as your apps will
                                    always be up-to-date with the latest and greatest features from the Office teams
                                    at Microsoft
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 8 of 28




                                •    Secure and compliant—ProPlus boasts cutting-edge security practices with five
                                     layers of security and proactive monitoring help keep customer data safe
                                •    Fast track assistance— Microsoft FastTrack for Office 365 is our customer
                                     success service designed to help you move to Office 365 smoothly and with
                                     confidence, and realize business value faster
                                •    24/7 phone support— Microsoft Support provides telephone and online
                                     answers, how-to resources and connections with other Office 365 customers for
                                     setup and quick fixes


                            Guidance: The purpose of this slide is to provide the audience with some of the most
                            compelling reasons to choose a subscription-based ProPlus service. The assumption
                            here is that you are pitching to a customer who is up for renewal shortly and considering
                            options. This is a useful slide in a scenario where the customer is thinking of switching
                            from a perpetual license to subscription or if another competitor is in the account (like
                            Google Docs).

                            Talk track: There are many reasons to deploy ProPlus. You may need or want to start
                            thinking about the renewal process and we have summarized what we think are the top
                            10 reasons why you would want to go with a subscription-based services like Office 365
                            ProPlus.

                                1.   More secure—ProPlus offers the most secure way to connect to Office 365
                                     services. At the service level, Office 365 uses the defense-in-depth approach to
                                     provide physical, logical, and data layers of security features and operational
                                     best practices. In addition, Office 365 gives you enterprise-grade user and admin
                                     controls to further secure your environment.
                                2.   Anywhere access— Access your work across all your devices with 1TB OneDrive
                                     storage and multiple installs. Office 365 is designed for the way people work
                                     today, empowering your teams to stay connected and be productive no matter
                                     where they are.
                                3.   Intelligence. Users can do their best work using Intelligent features built into
                                     Office 365 ProPlus such ass Designer, Tap, Editor, Researcher and more.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 9 of 28




                                4.  Collaboration—Built-in collaboration features enable teams to work together
                                    seamlessly. Securely view, co-author, and share files anywhere with your team,
                                    thanks to integration with file-sharing and storage services in the cloud.
                                5. Mitigate shadow IT—Collaboration in apps like Word, Excel, and PowerPoint
                                    (WXP) means less leaks via unauthorized apps outside your firewall. There’s no
                                    need to spin up a Google Docs account as all the file sharing you’ll ever need is
                                    built right into the service.
                                6. Proactive app compatibility—Make sure existing apps function optimally while
                                    assessing macros and add-in compatibility with services such as Ready for
                                    Windows and the Readiness Toolkit.
                                7. Detect threats early—Advanced threat intelligence empowers you to take action
                                    before an issue occurs with features like Safe Attachments, Safe Links, URL
                                    detonation, and more.*
                                8. Deployment assistance—FastTrack deployment assistance helps get you up and
                                    running faster. FastTrack resources and services are included with Office 365
                                    ProPlus for customers with at least 50 seats.
                                9. Always on—With a 99.9% uptime guarantee, your users will never be without
                                    the apps your business relies on. Services are financially backed.
                                10. Stay current—With monthly updates, you’ll always be up-to-date with the latest
                                    security and end user features. No need to pay for version upgrades; updates
                                    are included in your subscription. New features are rolled out to Office 365
                                    customers regularly.

                            *Some features only available in E5 SKUs


                            Guidance: This is a hidden slide and should likely only be shown to customers who you
                            feel would welcome this information or be comfortable with hearing it. This slide should
                            likely not be shown to all customers and only applies to customers on or considering a
                            perpetual license model. This slide may be better used as talk track material and not
                            explicitly shown. Please use discretion if showing this slide.

                            Talk track: There are additionally a number of reasons to think about moving to an
                            Office 365 ProPlus deployment. Beyond the continuous updates and advanced features,
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 10 of 28




                            there are some profound reasons why ProPlus makes more sense for your business than
                            a perpetual license:
                                1. End of support is coming for Windows 7 and Office 2010 in the year 2020. For
                                    those of you who are still running on this software, you will soon be facing tech
                                    refresh conversations. There is no better time than the present to start planning
                                    your rollout and there is no better future-proof productivity software than Office
                                    365 ProPlus.
                                2. 2020 is also the year when all versions of Office released before 2015 will be
                                    unable to connect to Office 365 services. This will affect services like Exchange
                                    Online, SharePoint Online, OneDrive for Business, and/or Skype for Business. As
                                    the business world moves to subscription-based models, Microsoft will dedicate
                                    more and more resources to supporting this market trend and enhancing the
                                    subscription experience for users.
                                3. MSI will not be supported on Office perpetual editions in the future, only “click-
                                    to-run” (C2R). Yet another reason why subscription models make the most sense
                                    for an organization. Again, Microsoft is investing in subscription-based
                                    deployment technologies by devoting resources to C2R tech.
                                4. With the increased focus on subscriptions, support policies for perpetual clients
                                    will be reduced to 5 (+2) years moving forward. This includes the upcoming
                                    release of Office 2019.


                            Guidance: The intention here is to bring the conversation full circle and explore how
                            ProPlus aligns value to the Microsoft 365 value proposition pillars. This slide features
                            hyperlinks that allow you to navigate to different sections within the deck. If you want to
                            specifically touch on a topic and ignore other just click or touch the images or titles to
                            jump to that section. If you want to move through the deck chronologically, simply
                            progress the slide.

                            Talk track: Now that we’ve discussed what ProPlus is and the reasons it makes sense to
                            deploy it, I want to shift our focus to how ProPlus empowers your business in a variety of
                            scenarios and delivers on the promises of Microsoft 365 mentioned earlier. In the
                            following sections we will explore some of our top features that we feel will help your
                            organization unlock creativity, collaborate as a team, make ProPlus easier to use and
                            deploy, and protect your company’s information.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 11 of 28




                            Guidance: This slide is the “hero” slide for the “unlocks creativity” section. If you want to
                            consolidate your presentation and not explore each of the main topics and supporting
                            features/capabilities highlighted on this slide, you can remove any related subsequent
                            slides. We recommend providing some explanation for the features showcased here. The
                            details for those features can be found in the following slides and in the feature-specific
                            slides in the appendix. The talk track has been put together with the assumption that all
                            following slides will be shown. If you are condensing your presentation, your own talk
                            track may require modification. This slide also features hyperlinks that will help you
                            navigate to any one of the topic slides and can be used to skip ahead to a section you or
                            the audience feels is most relevant.

                            Talk track: ProPlus empowers your users to truly craft engaging content that tells your
                            story as an organization and as people. There are four main topics we want to explore
                            here and numerous features that support those topics.

                            Our focus today will be on how ProPlus empowers your users to:
                               • Make amazing content
                               • Get work done smarter and faster
                               • Visualize data in new ways
                               • And work naturally with ink and touch


                            Guidance: This slide explores the “make amazing content” portion of the “unlocks
                            creativity” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide
                            features a number of hyperlinks that enable you to navigate to other sections of the
                            presentation. The top bar navigation will enable you to jump to the selected section’s
                            “hero” slide, while the bottom “click here for a feature overview” bar will take you to a
                            slide in the appendix that features a PowerPoint Zoom overview of every feature that
                            relates to the “unlocks creativity” Microsoft 365 pillar.

                            Talk track: Let’s explore how ProPlus enables you and your users to make amazing
                            content.

                            Bring presentations to life with PowerPoint Morph, Zoom, and 3D:
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 12 of 28




                                •   Make your presentations more dynamic and exciting
                                •   Create cinematic motion effortlessly
                                •   Apply motion to 3D objects for a richer experience
                                •   Jump to and from slides and sections in an order you decide

                            Make your message crisp with Editor:
                               • Check for clarity, consistency, and conciseness with intelligent tools
                               • Incorporate suggestions based on your organization’s guidelines
                               • Receive help and feedback in over 90 languages

                            Find and reuse content from your team with Tap:
                                • Find and reuse files and documents used by you and your team
                                • Stay focused and search for what you need, right within the pane
                                • Pull content from those files directly into Word

                            Create stunning slides in a few clicks using PowerPoint Designer:
                                • Create designer-grade presentations in minutes
                                • Maximize visual impact with multiple design options
                                • Take advantage of cloud intelligence to analyze and identify the best imagery
                                    for your presentations

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your people to make amazing content.


                            Guidance: This slide explores the “get work done smarter and faster” portion of the
                            “unlocks creativity” Microsoft 365 pillar. Use this slide if relevant to your audience. This
                            slide features a number of hyperlinks that enable you to navigate to other sections of
                            the presentation. The top bar navigation will enable you to jump to the selected
                            section’s “hero” slide, while the bottom “click here for a feature overview” bar will take
                            you to a slide in the appendix that features a PowerPoint Zoom overview of every
                            feature that relates to the “unlocks creativity” Microsoft 365 pillar.

                            Talk track: There are a many ways ProPlus enables you and your users to get work done
                            smarter and faster
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 13 of 28




                            Focused Inbox:
                               • Stay on top of incoming email without having to visit another folder
                               • Prioritize your actions based on email from the people you interact with often,
                                   and the content of the email itself
                               • Focus on the emails that matter most to you

                            Researcher:
                               • Explore and research content without leaving Word
                               • Add relevant quotes, citable sources, and images to the document
                               • View related topics to the content being researched

                            Search:
                                • Search email up to 66% faster than with prior versions of Outlook
                                • Find the right person fast with fuzzy name matching
                                • Put a face to a name with pictures from the company directory

                            Smart Lookup:
                               • Find definitions, synonyms, and parts of speech for any word
                               • Incorporate information from Bing-powered web searches to enhance your
                                   content
                               • Define unfamiliar terms from Excel spreadsheets

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your people to get work done smarter and faster.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 14 of 28




                            Guidance: This slide explores the “visualize data in new ways” portion of the “unlocks
                            creativity” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide
                            features a number of hyperlinks that enable you to navigate to other sections of the
                            presentation. The top bar navigation will enable you to jump to the selected section’s
                            “hero” slide, while the bottom “click here for a feature overview” bar will take you to a
                            slide in the appendix that features a PowerPoint Zoom overview of every feature that
                            relates to the “unlocks creativity” Microsoft 365 pillar.

                            Talk track: With new chart types, Power BI integration, and new functionality in Excel,
                            ProPlus will help you and your people visualize data in new ways.

                            Power Pivot:
                               • Perform powerful data analysis and create sophisticated data models rapidly
                               • Mash up large volumes of data from various sources
                               • Easily share Power Pivot spreadsheets just like any other file

                            New charts:
                               • Transform geographic data into high-fidelity visualizations
                               • Identify insights, trends and opportunities in your data
                               • Insert maps into Word, PowerPoint, and Outlook

                            Get and transform:
                                • Utilize fast, easy data gathering and shaping capabilities
                                • Connect, combine, and refine data sources to meet your analysis needs
                                • Use in conjunction with Power BI and in the Power Query Add-In

                            Power BI*:
                               • Publish your data directly from Excel directly to Power BI
                               • Create interactive reports and dashboards
                               • Visualize hierarchical, financial, and geospatial data with new charts

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your teams to visualize data in new ways.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 15 of 28




                            *Requires a Power BI subscription.


                            Guidance: This slide explores the “work naturally with ink and touch” portion of the
                            “unlocks creativity” Microsoft 365 pillar. Use this slide if relevant to your audience. This
                            slide features a number of hyperlinks that enable you to navigate to other sections of
                            the presentation. The top bar navigation will enable you to jump to the selected
                            section’s “hero” slide, while the bottom “click here for a feature overview” bar will take
                            you to a slide in the appendix that features a PowerPoint Zoom overview of every
                            feature that relates to the “unlocks creativity” Microsoft 365 pillar.

                            Talk track: Work naturally with ink and touch within your ProPlus applications.

                            Intelligent digital ink*:
                                • Use your finger or pen to write and draw or highlight content
                                • Replay handwriting to provide step-by-step instructions
                                • Transform drawings into shapes with shape recognition

                            Touch-optimized apps*:
                               • Use natural gestures and swipes to interact with apps
                               • Take advantage of a more immersive application experience

                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable your people to work naturally with ink and touch.

                            *Touch capable tablet or PC required. Pen accessory may be sold separately.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 16 of 28




                            Guidance: This slide is the “hero” slide for the “built for teamwork” section. If you want
                            to consolidate your presentation and not explore each of the main topics and
                            supporting features/capabilities highlighted on this slide, you can remove any related
                            subsequent slides. We recommend providing some explanation for the features
                            showcased here. The details for those features can be found in the following slides and
                            in the feature-specific slides in the appendix. The talk track has been put together with
                            the assumption that all following slides will be shown. If you are condensing your
                            presentation, your own talk track may require modification. This slide also features
                            hyperlinks that will help you navigate to any one of the topic slides and can be used to
                            skip ahead to a section you or the audience feels is most relevant.

                            Talk track: ProPlus is built for teamwork with collaboration in its DNA. There are two
                            major topics we want to explore here, with many features that support those topics.

                            Our focus today will be on how ProPlus empowers you and your users to:
                               • Work together—in the same room or miles apart…
                               • …and at the same time or on your own time.


                            Guidance: This slide explores the “work together—in the same room or miles apart…”
                            portion of the “built for teamwork” Microsoft 365 pillar. Use this slide if relevant to your
                            audience. This slide features a number of hyperlinks that enable you to navigate to other
                            sections of the presentation. The top bar navigation will enable you to jump to the
                            selected section’s “hero” slide, while the bottom “click here for a feature overview” bar
                            will take you to a slide in the appendix that features a PowerPoint Zoom overview of
                            every feature that relates to the “built for teamwork” Microsoft 365 pillar.

                            Talk track: ProPlus is built to enable people to work together—in the same room or
                            miles apart. Let’s look at some of the ways how.

                            Co-author together in Word, PowerPoint, and Excel*:
                               • Collaborate in real-time in the same document
                               • View where others are editing in the document
                               • Receive alerts when people enter or leave the document
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 17 of 28




                            Share ideas seamlessly with Skype for Business:
                                • Meet instantly with a fully integrated solution for voice, chat, or HD video*
                                • Reach other users even when they are not online
                                • Preload attachments to your online meeting from Outlook

                            Modernize teamwork with Office 365 Groups:
                               • Access a shared inbox of conversations, calendar, files, and notebook
                               • Discover Groups relevant to you based on what your peers’ work
                               • Browse, join, and create Groups right from Outlook

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your people to work together—in the same room or miles apart.

                            * For real-time co-authoring, co-authors must be using Office 2016 or Office Online.


                            Guidance: This slide explores the “…at the same time or on your own time” portion of
                            the “built for teamwork” Microsoft 365 pillar. Use this slide if relevant to your audience.
                            This slide features a number of hyperlinks that enable you to navigate to other sections
                            of the presentation. The top bar navigation will enable you to jump to the selected
                            section’s “hero” slide, while the bottom “click here for a feature overview” bar will take
                            you to a slide in the appendix that features a PowerPoint Zoom overview of every
                            feature that relates to the “built for teamwork” Microsoft 365 pillar.

                            Talk track: ProPlus give you and your users to collaborate together at the same time or
                            work separately on your own time. Let’s explore.

                            Flag critical actions and inputs with @mentions:
                                • Get their attention with @ in the body of a message or meeting invite
                                • Select from your contact list and automatically add to the To line
                                • Search for messages that mention you

                            Easily find files shared with you:
                                 • Share your document by inviting others from inside the app
                                 • Review who has document access and their editing status
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 18 of 28




                                •   Define document access for each person you’re sharing with

                            Never lose your work with Version History:
                               • Look back and understand how your files evolved over time
                               • Restore older versions in case you make a mistake
                               • Quickly access documents you have worked on recently

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your teams to work at the same time or on your own time.


                            Guidance: This slide is the “hero” slide for the “integrated for simplicity” section. If you
                            want to consolidate your presentation and not explore each of the main topics and
                            supporting features/capabilities highlighted on this slide, you can remove any related
                            subsequent slides. We recommend providing some explanation for the features
                            showcased here. The details for those features can be found in the following slides and
                            in the feature-specific slides in the appendix. The talk track has been put together with
                            the assumption that all following slides will be shown. If you are condensing your
                            presentation, your own talk track may require modification. This slide also features
                            hyperlinks that will help you navigate to any one of the topic slides and can be used to
                            skip ahead to a section you or the audience feels is most relevant.

                            Talk track: ProPlus has been designed for simplicity for both users of the apps and
                            services as well as the IT folks who manage the deployment. The goal of ProPlus and
                            Microsoft 365 was to design a seamless experience across all its technologies. There are
                            three main ways ProPlus does this. Let’s check out the features and capabilities that
                            make it possible.

                            ProPlus helps you and your people to:
                                • Access your work from anywhere
                                • Deploy, manage, and update with ease
                                • And ensure line-of-business (LOB) apps and macros function optimally
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 19 of 28




                            Guidance: This slide explores the “Access your work anywhere” portion of the
                            “integrated for simplicity” Microsoft 365 pillar. Use this slide if relevant to your audience.
                            This slide features a number of hyperlinks that enable you to navigate to other sections
                            of the presentation. The top bar navigation will enable you to jump to the selected
                            section’s “hero” slide, while the bottom “click here for a feature overview” bar will take
                            you to a slide in the appendix that features a PowerPoint Zoom overview of every
                            feature that relates to the “integrated for simplicity” Microsoft 365 pillar.

                            Talk track: ProPlus empowers you and your users to access work from anywhere. Let’s
                            take a look at the features that support that premise.

                            Use Office on all your devices with 5 PC, tablet, and phone activations:
                                • Get your office apps on every device with a single, unified experience
                                • Be productive from anywhere
                                • Work how and when you want

                            Stay productive anywhere with online versions of Office apps:
                                • Utilize a rich “near-desktop” experience
                                • Work anywhere with an internet connection
                                • Modify documents on the go

                            Access your work on any device and any platform:
                               • Access your files and data from any activated device, anywhere, on any platform,
                                    at any time
                               • Share and collaborate on documents directly from OneDrive
                               • Provide access to anyone in your organization

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable you to access your work anywhere.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 20 of 28




                            Guidance: This slide explores the “deploy, manage, and update with ease” portion of the
                            “integrated for simplicity” Microsoft 365 pillar. Use this slide if relevant to your audience.
                            This slide features a number of hyperlinks that enable you to navigate to other sections
                            of the presentation. The top bar navigation will enable you to jump to the selected
                            section’s “hero” slide, while the bottom “click here for a feature overview” bar will take
                            you to a slide in the appendix that features a PowerPoint Zoom overview of every
                            feature that relates to the “integrated for simplicity” Microsoft 365 pillar.

                            Talk track: ProPlus simplifies the process for deploying the tech and continuing to
                            manage updates. We’ll look at how on this slide.

                            Always stay up-to-date with aligned Windows and ProPlus update cadence:
                               • Protect your organization with continuous updates and patches aligned to
                                    Windows releases
                               • Work on the latest and greatest versions of Office apps
                               • Get access to new Office features before perpetual clients
                               • Use the Office Deployment Tool (ODT) to manage deployment configurations

                            Manage seamlessly with Intune and Configuration Manager:
                               • Manage and deploy ProPlus with familiar technology
                               • Simplify the admin experience via the Microsoft Intune portal
                               • Control updates and deployment rollouts with System Center Configuration
                                  Manager (SCCM)

                            Optimize delivery with reduced package sizes and Peer Cache:
                               • Manage the deployment to devices in remote locations by enabling
                                   Configuration Manager clients to share updates with other clients directly from
                                   their local cache
                                • Take advantage of Binary Delta Compression for even lighter file downloads
                               • Save on network bandwidth needed to roll out updates

                            Get up and running faster via FastTrack deployment options:
                                • Use the tools, resources, and guidance provided by Microsoft experts to get the
                                    most from Office ProPlus
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 21 of 28




                                •   Get your Office 365 environment ready for use and plan rollout and usage
                                    within your organization
                                •   Speed implementation, drive adoption, and help users get acquainted with the
                                    value of Office ProPlus

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable you and your staff to deploy, manage, and update ProPlus with ease.


                            Guidance: This slide explores the “ensure LOB apps and macros function optimally”
                            portion of the “integrated for simplicity” Microsoft 365 pillar. Use this slide if relevant to
                            your audience. This slide features a number of hyperlinks that enable you to navigate to
                            other sections of the presentation. The top bar navigation will enable you to jump to the
                            selected section’s “hero” slide, while the bottom “click here for a feature overview” bar
                            will take you to a slide in the appendix that features a PowerPoint Zoom overview of
                            every feature that relates to the “integrated for simplicity” Microsoft 365 pillar.

                            Talk track: When deploying ProPlus, it is imperative that the existing Line of Business
                            apps and macros your organization has developed function properly. We have a number
                            of tools that will help you assess your readiness to make the move. We’ll explore a few
                            now.

                            Make sure existing apps function correctly with Ready for Windows:
                               • Check for app compatibility in the global Ready for Windows Directory
                               • Show your support for ProPlus and Windows 10, giving customers confidence in
                                   the quality and reliability of your software

                            Assess macros and add-in compatibility with the Readiness Toolkit:
                                • Identify compatibility issues with your Microsoft Visual Basic for Applications
                                    (VBA) macros and add-ins that you use with Office
                                • Assess your readiness to move to ProPlus with the Readiness Report Creator
                                • Download the Readiness Toolkit for free from the Microsoft Download Center

                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable you and your people to ensure LOB apps and macros function optimally.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 22 of 28




                            Guidance: This slide is the “hero” slide for the “intelligent security” section. If you want
                            to consolidate your presentation and not explore each of the main topics and
                            supporting features/capabilities highlighted on this slide, you can remove any related
                            subsequent slides. We recommend providing some explanation for the features
                            showcased here. The details for those features can be found in the following slides and
                            in the feature-specific slides in the appendix. The talk track has been put together with
                            the assumption that all following slides will be shown. If you are condensing your
                            presentation, your own talk track may require modification. This slide also features
                            hyperlinks that will help you navigate to any one of the topic slides and can be used to
                            skip ahead to a section you or the audience feels is most relevant.

                            Talk track: Your organization’s protection is priority one for the Office 365 folks who
                            develop and work on ProPlus.

                            ProPlus has been designed following the Microsoft Security Development Lifecycle. Here
                            at Microsoft, we bring together the best practices from two decades of building
                            enterprise software and managing online services to give you an integrated software-as-
                            a-service solution. We also provide you with numerous resources, features, and
                            capabilities to ensure you organization is safe from even the most advanced threats.
                            Let’s check how ProPlus makes this a reality.

                            ProPlus helps you and your people to:
                                • Detect issues before they happen
                                • Safeguard your company's most important data
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 23 of 28




                            Guidance: This slide explores the “detect issues before they happen” portion of the
                            “intelligent security” Microsoft 365 pillar. Use this slide if relevant to your audience. This
                            slide features a number of hyperlinks that enable you to navigate to other sections of
                            the presentation. The top bar navigation will enable you to jump to the selected
                            section’s “hero” slide, while the bottom “click here for a feature overview” bar will take
                            you to a slide in the appendix that features a PowerPoint Zoom overview of every
                            feature that relates to the “intelligent security” Microsoft 365 pillar.

                            Talk track: Cybersecurity threats have become ubiquitous in today’s digital landscape
                            and organizations must arm themselves against advanced attacks. There are a number
                            of features in the ecosystem surrounding ProPlus that makes it possible to defend your
                            organization against these sophisticated threats.

                            Defend against malicious documents with ATP Safe Attachments*:
                                • Protect your organization from harmful attachments through ATP Safe
                                   Attachments policies
                                • Set policies to identify if email attachments are malicious
                                • View ATP reports in the Office 365 Security and Compliance Center dashboard

                            Ensure hyperlinks in documents are harmless with ATP Safe Links*:
                                • Protect your organization from harmful hyperlinks through ATP Safe Links
                                    policies
                                • Create a custom blocked URL list for more advanced protection
                                • View ATP reports in the Office 365 Security and Compliance Center dashboard

                            Neutralize spear-phishing tactics using ATP URL Detonation*:
                                • Prevent users from being compromised by files linked to malicious URLs
                                • Configure a SafeLink policy that turns on the URL trace to track user clicks
                                     (especially useful for instances when users can bypass the warning and click
                                     through to blocked pages)
                                • Focus on remediation efforts for impacted users while not disrupting the work
                                     of unaffected users
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 24 of 28




                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable you and teams to detect issues before they happen.

                            *Must have an E5 subscription or purchased a separate ATP subscription (for E1, E3, and
                            ProPlus standalone SKUs)


                            Guidance: This slide explores the “safeguard your company's most important data”
                            portion of the “intelligent security” Microsoft 365 pillar. Use this slide if relevant to your
                            audience. This slide features a number of hyperlinks that enable you to navigate to other
                            sections of the presentation. The top bar navigation will enable you to jump to the
                            selected section’s “hero” slide, while the bottom “click here for a feature overview” bar
                            will take you to a slide in the appendix that features a PowerPoint Zoom overview of
                            every feature that relates to the “intelligent security” Microsoft 365 pillar.

                            Talk track: Company data is one of the most important assets your organization owns. It
                            is also the most sought-after prize malicious hackers attempt to get their hands on.
                            ProPlus has a number of built-in strategies to keep your data where it belongs.

                            Prevent data loss via built-in Policy Tips:
                                • Identify sensitive information across many locations
                                • Safeguard sensitive information from accidental leaks
                                • Educate and empower end users with in-app policy tips

                            Encrypt sensitive messages with Office 365 Message Encryption:
                                • Reduce the risk of unintended disclosure by encrypting and rights-protecting
                                    email messages
                                • Control sensitive data with flexible policies or ad hoc customer controls
                                • Meet compliance needs more easily

                            Embrace multi-layer defense with Multi-Factor Authentication:
                               • Enforce an additional layer of security for user sign-ins and transactions
                               • Manage multi-factor authentication (MFA) policies from a unified Office 365
                                   admin center
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 25 of 28




                                •   Establish authentication factors that work best for your users—using a mobile
                                    app, phone call, SMS, etc.

                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable you and your staff to safeguard your company's most important data.

                            *Must have an E5 subscription or purchased a separate ATP subscription (for E1, E3, and
                            ProPlus standalone SKUs)


                            Guidance: We suggest using the Office Enterprise Hero Demo as your source for demo
                            material (demos.microsoft.com). You can do a demo here or after relevant sections
                            throughout the presentation.

                            Talk track: N/a




                            Guidance: This slide showcases the broad range of customers, across industries, whose
                            business has been impacted for the better by deploying ProPlus. We recommend
                            focusing on available success stories that the audience would find most relatable.

                            Talk track: These are some of the many customers who have successfully deployed
                            Office 365 ProPlus. Each has a different story about how Office 365 ProPlus has helped
                            improve collaboration, boost communication and drive more productivity within their
                            workplaces.
                                • Hamburg Port Authority (HPA): Germany's Largest Port Adopts Office 365
                                    ProPlus, Reduces Administration by 75 Percent
                                • Kindred Healthcare: Healthcare Provider Chooses Office 365 to Meet
                                    Compliance Needs, Boost Communications
                                • The Walsh Group: Construction Firm Improves Anywhere Access, Reduces IT
                                    Costs with Cloud Solution
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 26 of 28




                                •   L'Occitane en Provence: Retailer Improves Collaboration and Gains Licensing
                                    Flexibility with Office 365
                                •   Sephora: Beauty Product Retailer Enables Work-Life Balance with Office 365
                                    ProPlus
                                •   Brock & Scott: Legal Firm Boosts Competitive Advantage, Productivity, by
                                    Sharing Best Practices
                                •   TE Connectivity: TE Connectivity Delivers Extraordinary Customer Experience
                                    with Office 365 ProPlus
                                •   Midroc Europe: European Property Developer Expands into New Markets with
                                    Office 365
                                •   Swisscom: Swisscom Improves Mobility, Strengthens Collaboration with Office
                                    365 ProPlus

                            These and other case studies and quotes are available on Microsoft Customer Stories
                            customers.microsoft.com.
                            Guidance: The purpose of this slide is to provide assurance to the customer that
                            Microsoft has a proven and programmatic method for helping them deploy ProPlus
                            within their organization. The point to make here is they don’t have to do this
                            themselves, but there are resources available (for free for deployments over 50 seats) to
                            help onboard and get them up and running quickly and easily.

                            Talk track: Our mission as a company—to help every individual and business on the
                            planet achieve more—is not only about the products we create, but how we enable
                            customers to get the most value out of those products.

                            We’ve designed FastTrack – our customer success service – to help you move to Office
                            365, smoothly and with confidence, and realize business value faster. It is available as
                            part of your Office 365 subscription*, and provides you with a set of best practices, tools,
                            resources, and experts committed to making the experience with Office 365 a success.

                            With the FastTrack Center benefit for Office 365, you work remotely with Microsoft
                            specialists** to get your Office 365 environment ready for use and plan rollout and
                            usage within your organization. Microsoft has 800+ FastTrack engineers worldwide who
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 27 of 28




                            have worked with customers to develop over 51,000 success plans to onboard and drive
                            adoption of Office 365.

                            Microsoft FastTrack assists with core onboarding, which involves service provisioning
                            and tenant and identity integration. It also includes steps for providing a foundation for
                            onboarding services like Exchange Online, SharePoint Online, Skype for Business Online
                            and Office 365 ProPlus.

                            For Office 365 ProPlus, we further provide guidance on:
                                • Addressing deployment issues such as application compatibility with an
                                     assessment using Office Telemetry***
                                • Assigning end-user licenses using the Office 365 admin center and Windows
                                     PowerShell
                                • Configuring update settings using the Office Deployment Tool
                                • Setting up a single on-site distribution server for Office 365 ProPlus, including
                                     assistance with the creation of a configuration.xml file for use with the Office
                                     Deployment Tool
                                • Deploying using Microsoft System Center Configuration Manager, including
                                     assistance with the creation of System Center Configuration Manager packaging
                                • Installing Office 365 ProPlus from the Office 365 portal using Click-to-Run
                                • Installing Office Mobile apps (like Outlook Mobile, Word Mobile, Excel Mobile,
                                     and PowerPoint Mobile) on your iOS, Android, or Windows Mobile devices

                            Microsoft FastTrack has assisted in the migration of over 4.1M seats and 3.7PB of data,
                            enabling over 22,000 customers to experience the benefits of Office 365.

                            For more information on Microsoft FastTrack, visit http://fasttrack.microsoft.com.

                            DISCLAIMERS:
                            *FastTrack resources and services are included with Office 365 ProPlus for customers
                            with at least 50 seats. For 50-149 seat customers, we provide migration guidance only.
                            150 seats and above qualify for the migration benefit using the migration factory.
Case 0:20-cv-60416-RS Document 1-7 Entered on FLSD Docket 02/26/2020 Page 28 of 28




                            **The FastTrack Center is available during normal business hours for a given region.
                            Assistance is available in Traditional Chinese and Simplified Chinese (resources speak
                            Mandarin only), English, French, German, Italian, Japanese, Korean, Portuguese (Brazil),
                            Spanish, Thai, and Vietnamese.

                            ***Office Telemetry available to FastTrack customers with greater than 20,000 seats.
                            Guidance: Use this slide to wrap up the conversation and provide some clear and
                            actionable “go-dos”. This slide should likely be modified based on the specific action you
                            want the audience to take.

                            Talk track: If you are interested in learning more about the value Office 365 ProPlus can
                            provide to your company, there are a number of additional materials available for
                            continued education. We recommend the following:
                                • Dive deeper into Office 365 products and solutions
                                • Schedule a hands-on Customer Immersion Experience
                                • Initiate an Office 365 pilot through FastTrack


                            Guidance: Closing slide. Wrap up the conversation and ask if there are any questions or
                            comments.

                            Talk track: Thank you for taking the time to discuss with us today. Are there any
                            additional question before we wrap up?
